Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Arguments
In communications filed on 1/27/2022, claims 2-3, 5-11, and 13-23 are presented for examination. Claims 2, 9, and 16 are independent.
Amended claim(s): 2, 9, 14, 16
New claim: 23
Applicants’ arguments, see Applicant Arguments/Remarks filed 1/27/2022, with respect to claim(s) rejected under prior art have been fully considered and are persuasive in so far Cromer does not explicitly disclose providing/granting a credential to an accessor device. However, newly cited art Widegren teaches providing/granting a token (i.e., credential) to an accessing system based on a policy for a established session (Widegren: Fig. 22, ¶113).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 2, 3, 5-8, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
3.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 2 and 16 and their respective dependent claims are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claims 2 and 16 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "apparatus" and a "system" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims are directed to non-statutory subject matter as computer programs, per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 5-11, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080244705 A1 (hereinafter ‘Cromer’) in view of US 20020062379 A1 (hereinafter ‘Widegren’).


As regards claim 2, Cromer (US 20080244705 A1) discloses: A privileged access management (PAM) apparatus comprising at least one computing device, the at least one computing device configured to: (Cromer: Fig. 1A, system 100)
push an access application to an endpoint device in response to receiving a first request from an accessor device, wherein the access application is automatically executed by the endpoint device, wherein the endpoint device and the accessor device are separate devices; (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the push server sending application to be installed on the customer system 105 (i.e., the endpoint) at the request of the representative system 103 (i.e., the accessor device), wherein the application is automatically executed by the customer 
receive a second request to connect from the access application; (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the application is automatically executed on the customer system and the application then established a session with the representative system) and establish a session between the accessor device and the access application executed by the endpoint device. (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the application is automatically executed on the customer system and the application then established a session with the representative system)
Although Cromer discloses using credentials to communicate over the established sessions wherein the credentials and sessions are based on session policies, thus disclosing: a credential for the accessor device for use in the session based on an in-session policy (Cromer: Figs 3-4, Table 1, Security Module 273, ¶9, ¶10, ¶56-¶57, i.e., sharing of credentials for the sessions based on session policies such as LDAP, RADIUS, Kerberos and so forth), however, Cromer does not explicitly disclose ‘provde’ or ‘grant’: provide.
In analogous art, Widegren teaches providing/granting a token (i.e., credential) to an accessing system based on a policy for a established session (Widegren: Fig. 22, ¶113)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cromer to provide/grant token to an accessing system based on a policy for an established session between the systems as taught by Widegren with the motivation to ensure session is authorized (Widegren: Fig. 22, ¶113)  

As regards claim 16, Cromer discloses: A system comprising: a data store comprising an access application; (Cromer: Fig. 1A, system 100, i.e., the push server that contains the applications) an endpoint device; and (Cromer: Fig. 1A, i.e., the customer system 105) a privileged access management (PAM) appliance in communication with the endpoint device and the data store, the PAM appliance being configured to: (Cromer: Fig. 1A, i.e., system 100) in response to receiving a first request from an accessor device, retrieve the access application from the data store; (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the push server sending application to be installed on the customer 
push the access application to the endpoint device; (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the push server sending application to be installed on the customer system 105 (i.e., the endpoint) at the request of the representative system 103 (i.e., the accessor device), wherein the application is automatically executed by the customer system, and wherein the customer system and the representative system are separate system/devices)
receive a second request for connection from the access application; and (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the application is automatically executed on the customer system and the application then established a session with the representative system) establish a session between the accessor device and the access application executed by the endpoint device. (Cromer: Fig. 1A, ¶23-¶25, ¶63, i.e., the application is automatically executed on the customer system and the application then established a session with the representative system)
Although Cromer discloses using credentials to communicate over the established sessions wherein the credentials and sessions are based on session policies, thus disclosing: a credential based on an in-session policy. (Cromer: Figs 3-4, Table 1, Security Module 273, ¶9, ¶10, ¶56-¶57, i.e., sharing of credentials for the sessions based on session policies such as LDAP, RADIUS, Kerberos and so forth), however, Cromer does not explicitly disclose ‘provde’ or ‘grant’: grant, to the accessor device, access to a credential.
In analogous art, Widegren teaches providing/granting a token (i.e., credential) to an accessing system based on a policy for a established session (Widegren: Fig. 22, ¶113), thus teaching: grant, to the accessor device, access to a credential based on an in-session policy.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cromer to provide/grant token to an accessing system based on a policy for an established session between the systems as taught by Widegren with the motivation to ensure session is authorized (Widegren: Fig. 22, ¶113)  

Claim 9 recites substantially the same features recited in claims 2 and 16 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Cromer et al combination discloses the PAM apparatus of claim 2, wherein the at least one computing device is further configured to push the access application to the endpoint device based on at least one of: a system management bus, a remote procedure call, inter process communications, a file transfer protocol, a secure shell, or a hypertext transfer protocol. (Cromer: ¶71) 

As regards claim 5, Cromer et al combination discloses the PAM apparatus of claim 2, wherein the at least one computing device is further configured to: receive a third request from a second accessor device to access a second endpoint device; (Cromer: Fig. 1A, ¶19, ¶23-¶25, ¶63) receive a fourth request to connect from the other access application; (Cromer: Fig. 1A, ¶19, ¶23-¶25, ¶63) and establish a second session between the second accessor device and the second endpoint device. (Cromer: Fig. 1A, ¶19, ¶23-¶25, ¶63)

As regards claim 6, Cromer et al combination discloses the PAM apparatus of claim 2, wherein the endpoint device excludes a pre-installed 

As regards claim 7, Cromer et al combination discloses the PAM apparatus of claim 2, wherein the at least one computing device is further configured to execute a push service to handle operations for pushing the access application to the endpoint device. (Cromer: Fig. 1A, ¶23-¶25, ¶63)

As regards claim 8, Cromer et al combination discloses the PAM apparatus of claim 2, wherein the at least one computing device is further configured to manage access rights to the endpoint device. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶63)

As regards claim 10, Cromer et al combination discloses the method of claim 9, wherein sending the access application to the endpoint device is performed by a protocol agent on behalf of a privileged access management (PAM) appliance. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶63)

claim 11, Cromer et al combination discloses the method of claim 10, wherein the protocol agent communicates with the endpoint device on a local network and communicates with the PAM appliance on a wide-area network. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶63, ¶82-¶83)

As regards claim 13, Cromer et al combination discloses the method of claim 12, wherein a PAM appliance establishes the session and the method further comprises managing, via the PAM appliance, access rights to a plurality of endpoint devices including the endpoint device and respective access session traffic. (Cromer: Fig. 1A. 1B, 2B, Table-1, ¶19-¶25, ¶43, ¶52-¶52, ¶63)

As regards claim 14, Cromer et al combination discloses the method of claim 9, further comprising determining an in-session policy for the session, wherein the in-session policy grants or denies access to at least one of: a tool, a command, or a resource for the endpoint. (Cromer: Fig. 1A. 1B, Table-1, ¶19-¶25, ¶43, ¶52-¶52, ¶63)

As regards claim 15, Cromer et al combination discloses the method of claim 9, wherein sending the access application to the endpoint device is performed by the accessor device. (Cromer: Fig. 1A. 1B, Table-1, ¶19-¶25, ¶43, ¶52-¶52, ¶63)

As regards claim 17, Cromer et al combination discloses the system of claim 16, wherein the endpoint device is configured to: receive the access application from the PAM appliance; and (Cromer: Fig. 1A. 1B, Table-1, ¶19-¶25, ¶43, ¶52-¶52, ¶63) in response to receiving the access application, automatically execute the access application. (Cromer: Fig. 1A. 1B, Table-1, ¶19-¶25, ¶43, ¶52-¶52, ¶63)

As regards claim 18, Cromer et al combination discloses the system of claim 16, further comprising a protocol agent in communication via a local area network with the endpoint device, wherein the access application is pushed to the endpoint device via the protocol agent. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶43, ¶63, ¶82-¶83)

As regards claim 19, Cromer et al combination discloses the system of claim 16, further comprising a protocol agent configured to: connect to the endpoint device using a first protocol via the first network; and (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶43, ¶63, ¶82-¶83) 

As regards claim 20, Cromer et al combination discloses the system of claim 16, further comprising a protocol agent configured to convert an access protocol used by the PAM appliance to another protocol used by the endpoint device. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶43, ¶63, ¶82-¶83)

As regards claim 21, Cromer et al combination discloses the system of claim 16, wherein the PAM appliance is further configured to establish a persistent connection to a protocol agent based on a certificate based authentication. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶43, ¶63, ¶66-¶67, ¶82-¶83)

As regards claim 22, Cromer et al combination discloses the PAM apparatus of claim 2, wherein establishing the session comprises providing the accessor device with real time access control to resources of the endpoint device. (Cromer: Fig. 1A. 1B, ¶19-¶25, ¶43, ¶63, ¶66-¶67, ¶82-¶83)

As regards claim 23, Cromer et al combination discloses the method of claim 9, further comprising assigning the in-session policy to the accessor device. (Cromer: Figs 3-4, Table 1, Security Module 273, ¶9, ¶10, ¶56-¶57, ¶63, ¶82-¶83. See also, Widegren: Fig. 22, ¶113)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432